Cite as 2015 Ark. App. 537

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                       No. E-14-1042


EDDIE DEBNAM                                     Opinion Delivered   September 30, 2015
                               APPELLANT

V.                                               APPEAL FROM THE ARKANSAS
                                                 BOARD OF REVIEW
                                                 [NO. 2014-BR-02683]
DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES
                    APPELLEE

                                                 REVERSED AND REMANDED



                               CLIFF HOOFMAN, Judge

       Appellant Eddie Debnam appeals from the Arkansas Board of Review’s November 26,

2014 order, finding him ineligible for unemployment benefits because he was not available

for suitable work. On appeal, appellant’s sole contention is that the Board lacked substantial

evidence to deny him unemployment benefits on the basis that he was unavailable for work

due to a lack of transportation. We reverse and remand.

       Appellant filed an application for unemployment benefits, in which the “Yes” check

boxes were marked that he was able to begin work immediately and that he was able to work

full time. However, the “No” check box was marked in response to the question, “Do you

have transportation to a job or has transportation to a job been arranged?” A subsequent

statement by appellant made to the Department appears in the record that states, “I no longer

have a vehicle. There is no public transportation in Elaine, Arkansas. There are no places
                                 Cite as 2015 Ark. App. 537

that I can walk to. It would cost me to ask people for rides.” Appellee, the Director of the

Department of Workforce Services (Department), issued a “Notice of Agency Determination”

on September 18, 2014, finding that appellant was not eligible for benefits due to the fact that

his lack of transportation made him unavailable for suitable work pursuant to Arkansas Code

Annotated section 11-10-507(3)(A) (Supp. 2013). Appellant appealed the decision to the

Arkansas Appeal Tribunal (Tribunal), and a telephone hearing was held on October 14, 2014.

In his petition, appellant alleged that he had checked the box that he did not have

transportation because at that time he did not own a vehicle. However, he stated that he did

have reliable transportation through family members.

       At the hearing before the Tribunal, only appellant testified. He explained that he had

given his car to his daughter because he did not need it at his prior place of employment.

However, he testified that his daughter would provide him transportation and that he could

also borrow the car when he needed to do so. In regard to why the initial application

indicated that he did not have transportation, he further explained that he misunderstood the

question. He testified that he had been applying for several jobs, including jobs in Tunica,

Mississippi, which was forty-five minutes away from his home; West Helena, Arkansas, which

was about twenty miles away from his home; and Chicago, Illinois. While he previously was

a chef for approximately seventeen years, his search and applications were not limited to a chef

position but also included positions in butchering, farm work, and surveillance. Because most

of the potential employers only accepted online applications and because he did not have a

computer at his home, appellant testified that he had been relying on his daughter, his cousin,


                                               2
                                 Cite as 2015 Ark. App. 537

or his sister to take him where he needed to apply.

       After the hearing, the Tribunal affirmed the Department’s decision, and appellant

timely appealed to the Board. The Board specifically found the following in pertinent part:

       The claimant contends that he is still available for work despite a lack of transportation.
       While it is true that there are methods other than a personal vehicle by which an
       individual worker could get to and from work, the claimant indicated in his initial
       application that no such other arrangements had been made in the event he was
       offered work. Approximately two weeks after filing that initial application, the
       claimant gave the following statement to the Department: “I no longer have a vehicle.
       There is no public transportation in Elaine, Arkansas. There are no places that I can
       walk to. It would cost me to ask people for rides.” The Board fails to see any other
       methods by which the claimant would get to and from work other than a personal
       vehicle, public transportation, walking, or asking for rides. As such, the preponderance
       of the evidence indicates the claimant lacks a method by which he could get to work,
       which renders him unavailable for suitable work under the applicable statute.

       The claimant contends that a mere lack of transportation should not render him
       unavailable for suitable work and cites as support the holding of the Arkansas Court
       of Appeals in Buchanan v. Director, Arkansas Employment Security Department, 91 Ark.
       App. 35 (2005). In that case, the claimant lacked transportation or a driver’s license
       but had always ridden to work with a coworker until the employer enacted a policy
       that all employees must have driver’s licenses regardless of whether they actually drive
       themselves to work or not. The claimant’s lack of a driver’s license caused him to be
       discharged. The Court held that while “many employment opportunities will be
       unavailable to appellant . . . as long as there exists employment that does not require
       appellant to have a driver’s license, he is available to work.” Buchanan v. Director,
       Arkansas Employment Security Department, 91 Ark. App. 35, 38 (2005). However, the
       claimant in the present case indicated to the Department that, not only did he lack a
       personal vehicle, but he could not use public transportation, could not walk to work,
       and that it would cost him to ask people to ask for rides, which seemed to imply he
       would be hesitant to do so. In such a case, the Board is unable to discern a method
       by which the claimant could work, other than working from home. The claimant has
       not shown that his work history includes working from home, so such work would
       not be suitable to the claimant. In the Buchanan case, the claimant could use methods
       other than driving to get to work. The claimant in this case has offered no such
       alternative, and, as such, the claimant has not shown that he is available for suitable
       work.

This appeal followed.

                                                3
                                Cite as 2015 Ark. App. 537

       In unemployment cases, findings of fact by the Board are conclusive if supported by

substantial evidence, and substantial evidence is relevant evidence that a reasonable mind

might accept as adequate to support a conclusion. Holmes v. Dir., 2015 Ark. App. 337, 463
S.W.3d 744; Ivy v. Dir., 2013 Ark. App. 381. We review the evidence and all reasonable

inferences deducible therefrom in the light most favorable to the Board’s findings, and even

when there is evidence on which the Board might have reached a different decision, the scope

of our judicial review is limited to a determination of whether the Board could have

reasonably reached its decision on the evidence before it. Ivy, supra. This court may not

substitute its findings for the Board’s, even though this court might have reached a different

conclusion had it made the original determination on the same evidence. Holmes, supra.

Furthermore, the credibility of witnesses and the weight to be afforded their testimony are

matters to be resolved by the Board. Id.

       A claimant is eligible to receive benefits with respect to any week only if the

Department finds in part that he or she is “unemployed, is physically and mentally able to

perform suitable work, and is available for such work.” Ark. Code Ann. § 11-10-507(3)(A)

(Repl. 2012). Furthermore, “[m]ere registration and reporting at a local employment office

shall not be conclusive evidence of ability to work, availability for work, or willingness to

accept work unless the individual is doing those things which a reasonably prudent individual

would be expected to do to secure work.” Id.

       The public policy of employment-security law is to set aside resources to be used for

the benefit of people who are unemployed through no fault of their own. Sanyo Mfg. Corp.


                                              4
                                 Cite as 2015 Ark. App. 537

v. Stiles, 17 Ark. App. 20, 702 S.W.2d 421 (1986). With this principle in mind, this court has

previously reversed the Board’s decision that a claimant was unavailable to work when the

claimant lived in an area where work was sparse and she would be unable to relocate unless

the position paid at least $4.00 per hour. Hefton v. Daniels, 270 Ark. 857, 606 S.W.2d 379

(Ark. Ct. App. 1980). Furthermore, we have held that a claimant that was restricted by a

physician to light-duty work was available for suitable work when he applied for positions

within his functional capacity. McDaniel v. Dir., 103 Ark. App. 231, 288 S.W.3d 281 (2008).

       Additionally, the issue in this case was addressed by this court in Buchanan v. Director,

91 Ark. App. 35, 207 S.W.3d 567 (2005). In Buchanan, the claimant was discharged from his

place of employment after the employer introduced a new policy requiring all employees to

have a valid driver’s license, and the Board subsequently denied him benefits pursuant to

section 11-10-507(3)(A). Id. Buchanan testified that he lacked a driver’s licence and that he

had no transportation, but he generally relied on a relative or coworker to take him to and

from work. Id. This court reversed and remanded the Board’s decision, holding that a “mere

lack of transportation and a driver’s license does not constitute unavailability to work under

employment security law.” Buchanan, 91 Ark. App. at 37, 207 S.W.3d at 569. We further

explained that while many employment opportunities would be unavailable to Buchanan, as

long as there existed employment that did not require him to have a driver’s license, he was

available to work. Id.

       As in Buchanan, Debnam admittedly lacked a personal vehicle and relied on other

people for transportation, and the Board did not specifically find appellant’s testimony not to


                                               5
                                 Cite as 2015 Ark. App. 537

be credible or that it should be afforded no weight. Instead, the Board relied on appellant’s

statement made to the Department that “it would cost him to ask people to ask for rides” as

evidence that he was unavailable for suitable work. While appellant’s statement identified

another method of transportation, the Board found that his statement implied that he would

be “hesitant” to ask other people for rides. Additionally, the Board specifically found that

because he had not offered an alternative form of transportation, he failed to show that he was

available for suitable work. Even if appellant may have been “hesitant” to ask for rides as the

Board found, the Board failed to find that he was unwilling to use the option if he found

available work. Therefore, appellant had offered an alternative form of transportation to and

from work, as did the claimant in Buchanan, despite the Board’s statement to the contrary.

Furthermore, appellant testified at the hearing that he had family that were willing to assist

him with transportation once he found a new position, and these same family members had

been providing him transportation while he was looking for work. Accordingly, we reverse

the decision of the Board of Review and remand this case for a determination of benefits.

       Reversed and remanded.

       GLADWIN, C.J., and WHITEAKER, J., agree.

       Kevin R. De Liban, Legal Aid of Arkansas, Inc., for appellant.

       Phyllis A. Edwards, for appellee.




                                              6